2 F.3d 1150
63 Fair Empl.Prac.Cas.  352
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur WADLEY, Plaintiff-Appellant,v.J. R. TOBACCO COMPANY, Defendant-Appellee.
No. 93-1326.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 21, 1993.Decided:  August 5, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-92-153-5-BO)
Arthur Wadley, Appellant Pro Se.
N. Leo Daughtry, Luther Donald Starling, Jr., Daughtry, Woodard & Lawrence, Smithfield, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Arthur Wadley appeals from the district court's order granting Defendant's motion for summary judgment in his employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wadley v. J. R. Tobacco Company, No. CA-92-153-5-BO (E.D.N.C. Feb. 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED